Citation Nr: 1233285	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  06-37 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder.  

2. Entitlement to service connection for major depressive disorder.  

3. Entitlement to service connection for sleep disorder.  

4. Entitlement to service connection for a right ear hearing loss disability.  

5. Entitlement to service connection for a left ear hearing loss disability.  

6. Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1967 to June 1969, including service in the Republic of Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in September 2004 and August 2005 of a Department of Veterans Affairs (VA) Regional Office (RO).

In November 2009, the Veteran appeared at hearing before a Decision Review Officer.  In December 2011, the Veteran withdrew his request fro hearing before the Board. 

The claims of service connection for posttraumatic stress disorder, for a hearing loss disability, and for tinnitus were originally denied by the RO in September 2004.  The Veteran was notified of rating decision in October 2004.  Within the one year following the notice of the rating decision the Veteran submitted additional evidence.  The evidence constituted new and material evidence because it addressed the basis of the prior denials.  There the claims are not claims to reopen, but rather a continuation of the original claims.  38 C.F.R. § 3.156 (b); Voracek v. Shinseki, 421 F.3d 1299 (2009); Bond v. Shinseki, 659 F.3d 1362 (2011).  

The claims of service connection for major depressive disorder, sleep disorder, a left ear hearing loss disability, and tinnitus are REMANDED to the RO via the Appeals Management Center in Washington, DC.






FINDINGS OF FACT

1.  There is no diagnosis of posttraumatic stress disorder that conforms to the Diagnostic and Statistical Manual of Mental Disorders, 4th ed., (DSM-IV), of the American Psychiatric Association.

2.  A right ear hearing loss disability is not currently shown.


CONCLUSIONS OF LAW

1.  Posttraumatic stress disorder was not incurred in or aggravated by service.  38 U.S.C.A. § 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2011). 

2.  A right ear hearing loss disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 





Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre- and post- adjudication VCAA notice by letters dated in March 2004, in May 2004, in May 2005, and in August 2007.  The Veteran was notified of the evidence needed to substantiate a claim of service connection; namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service. 

In addition, the Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies, and that she could submit other records not in the custody of a Federal agency such as private medical records, or with her authorization VA would obtain any non-Federal records on her behalf.  The VCAA notice included the provisions for the effective date of a claim and for the degree of disability assignable. 

As for the content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent of pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (2006)(notice of the elements of the claim). 



To the extent the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided content-complying VCAA notice the claims were readjudicated, as evidenced by the supplemental statement of the case, dated in June 2011.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.). 

Duty to Assist

Relevant to its obligation to assist a claimant, VA has also made reasonable efforts to identify and obtain relevant records in support of the claims.  38 U.S.C.A. § 5103A (a), (b) and (c).  The RO has obtained service treatment records, VA records, private medical records, and records of the Social Security Administration.  The Veteran has not identified any additionally available evidence for consideration in his appeal. 

The Veteran was afforded VA examinations in August 2006 and in August 2010.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As the examiners reviewed the Veteran's service and post-service medical records and proved a rationale for their opinions.  The reports of examination are adequate to decide the claims.  

As for the conduct of the hearing by the Decision Review Officer, 38 C.F.R. § 3.103(c)(2) requires that a hearing officer who conducts a hearing fulfill two duties, namely, to fully explain the issues and to suggest the submission of evidence that may have been overlooked.  Here, the Decision Review Officer asked questions to ascertain the elements required for service connection.  The Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  


Therefore, the Board finds that Decision Review Officer complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in service.  38 U.S.C.A. § 1110. 

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004). 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service. 38 C.F.R. § 3.303(a). 





The showing of a chronic disease in service requires a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), that is, a diagnosis that conforms to the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

Under 38 C.F.R. § 3.304(f), where the claimed noncombat in-service stressor is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to that stressor, in the absence of clear and convincing evidence to the contrary and where the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  






"Fear of hostile military or terrorist activities" means that a Veteran experienced, witnessed, or was confronted with an event that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

Hearing loss for the purpose of VA disability compensation is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for hearing loss of the sensorineural type, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. 

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and from the weight of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).




When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance).  

If the evidence is credible, the Board, as fact finder, must determine the weight or probative value of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Posttraumatic Stress Disorder 

The Veteran contends that he has a current diagnosis of PTSD that is related to service.  Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptoms and the claimed in-service stressor. 38 C.F.R. § 3.304(f). 

The Veteran has identified as stressors his experience of not knowing if he was going to survive in Vietnam, being told that his life expectancy in the field was about ten seconds because of his military occupational specialty, getting a "Dear John" letter, being stationed at the top of a mountain for two months, and being treated rudely when he returned home from Vietnam.  The Veteran also described an incident in Vietnam when he witnessed a truck in his convoy hit a land mine.  The RO made a formal finding that there was insufficient evidence to corroborate the stressor events listed by the Veteran.


On VA examination in August 2010, the Veteran stated that he spent about 9 months in Vietnam, where he worked as radio operator.  He stated that he was rarely exposed to combat situations, although he was at substantial risk.  The VA examiner stated that the Veteran's experiences in Vietnam qualified as fear of hostile military activities which would be sufficient to meet the DSM-IV criteria for a PTSD stressor.  

However, the exposure to hostile military environment which satisfies the requirements of 38 C.F.R. § 3.304(f) is not sufficient here.  Despite the stressor event in service, the primary focus of a service connection claim for PTSD, namely a current diagnosis of PTSD must first be satisfied.  Here, there is conflicting evidence regarding the diagnosis of PTSD.

The competent medical evidence includes VA and the VA examination in August 2010.  In April 2004, VA psychologist assessed PTSD.  In several VA mental health records in 2004, PTSD was diagnosed by social workers.  During this time, there were also several diagnoses of major depressive disorder, as opposed to PTSD, by VA psychologists.  

In August 2010 on VA examination, a VA clinical psychologist reviewed the Veteran's file and VA records and examined the Veteran.  After a mental status examination, the VA psychologist concluded that the Veteran's identified stressor met the criteria for a PTSD stressor under the DSM-IV, but the VA psychologist also stated that the Veteran did not have a diagnosis of PTSD.  Rather, the VA psychologist diagnosed depressive disorder, as was more consistent with the Veteran's history and presentation of symptoms.   

Although there are varying opinions regarding whether or not the Veteran has a current diagnosis of PTSD, the Board may favor one medical opinion over another, provided it offers an adequate basis.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  



Whether a health-care professional provides a basis for the opinion goes to the weight of the evidence.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Another factor for assessing the probative value of a medical opinion is the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000). 

The diagnoses of PTSD by VA social workers and VA psychologists before the VA examination do not set forth whether the diagnosis of PTSD complied with the DSM-IV criteria.  The VA examiner, a psychologist, stated that the Veteran's file had been reviewed and gave detailed description of the disorder, including the application of the criteria for PTSD as outlined in the DSM-IV.  

The Board places more weight on the opinion of the VA examiner, because the opinion is based on the significant facts of the case and the opinion is the product of reliable principles and methods, that is, following the DSM-IV criteria for the diagnosis of PTSD, and applied the DSM-IV criteria to the facts of the case.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 304 (2008) (The guiding factors to be used by the Board in evaluating the probative value of medical opinion are the opinion is based upon sufficient facts or data, the opinion is the product of reliable principles and methods, and the expert has applied the principles and methods reliably to the facts of the case.).  And the other VA health-care providers had not. 

As there is no current diagnosis of PTSD to conform the DSM-IV criteria for the diagnosis of PTSD, the preponderance of the evidence is against the claim.  

Although the Veteran is competent to describe symptoms of emotional and psychological distress, the diagnosis of PTSD is not a condition under case law that has been found to be capable of lay observation, and the determination as to the presence or diagnosis of PTSD therefore is medical in nature, that is, not capable of lay observation, and competent medical evidence is needed to substantiate the claim.  



See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation). 

Under certain circumstances, the Veteran as a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau).  However, in light of the specific requirements both in VA law and under the DSM-IV for rendering a diagnosis of PTSD, the Board finds that PTSD is not a simple medical condition. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet. App. 465, 469 (1994) (A witness must have personal knowledge in order to be competent to testify to a matter; personal knowledge is that which comes to the witness through the use of the senses.).  Competency is a question of fact, which is to be addressed by the Board.  Jandreau at 1377. 

As the presence or diagnosis of PTSD cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses, the claimed disability is not a simple medical condition that the Veteran is competent to identify.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a diagnosis of PTSD, particularly as compared with a separately diagnosed acquired psychiatric disability. 


Where, as here, there is a question of the presence or a diagnosis of PTSD, not capable of lay observation by case law, the disability is not a simple medication condition under Jandreau for the reason expressed, to the extent the Veteran's statements are offered as proof of the presence of PTSD in service or since service, the Veteran's statements are not competent evidence, and the statements are excluded, that is, not admissible as evidence, and the statements are not to be considered as competent evidence favorable to claim.  

Also, to the extent the Veteran has expressed the opinion that his symptoms are due PTSD, , the question of a causal relationship is not a simple medical question as such a relationship is medical in nature or requires medical evidence under 38 C.F.R. § 4.125.  For this reason, the Veteran's lay opinion is not competent evidence and not admissible as evidence, that is, not to be considered as competent evidence favorable to claim.

And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the relationship between the events in service and PTSD.  As the Veteran's statements are not competent evidence, the Board need not address credibility. 

In the absence of competent and credible medical evidence of a current diagnosis of posttraumatic stress disorder under 38 C.F.R. § 4.125, related to military service, the preponderance of the evidence is against the claim and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Right Ear Hearing Loss

The Veteran seeks service connection for hearing loss which he claims resulted from in-service noise exposure.  





Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The only current audiometric test pertinent to the Veteran's claim for service connection is the audiogram on VA examination in August 2006, which showed pure tone thresholds, in decibels of 25, 20, 25, 15 and 5, at 500, 1000, 2000, 3000, and 4000 Hertz in the right ear, respectively, with a speech recognition score of 100 percent in the right ear.  The audiometric results do not meet the criteria for a right ear hearing disability under 38 C.F.R. § 3.385.

Although the Veteran is competent to describe symptoms of impaired hearing, a hearing loss disability is not a condition under case law that has been found to be capable of lay observation, and the determination as to the presence or diagnosis of a hearing loss disability therefore is medical in nature, that is, not capable of lay observation, and competent medical evidence is needed to substantiate the claim.  See Savage at 498. 

Also, under certain circumstances, the Veteran as a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau at 1377.  Also, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson at 1316. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159. 



As the presence or diagnosis of a hearing loss disability under 38 C.F.R. § 3.385 cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses, the claimed disability is not a simple medical condition that the Veteran is competent to identify.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a diagnosis of right ear hearing loss. 

Where, as here, there is a question of the presence or a diagnosis of a hearing loss disability under 38 C.F.R. § 3.385, not capable of lay observation by case law, the disability is not a simple medication condition under Jandreau for the reason expressed, to the extent the Veteran's statements are offered as proof of the presence of a hearing loss disability in service or since service, the Veteran's statements are not competent evidence, and the statements are excluded, that is, not admissible as evidence, and the statements are not to be considered as competent evidence favorable to claim.  The record shows that the Veteran has not have a right ear hearing loss disability under 38 C.F.R. § 3.385 at any point during the pendency of the appeal.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

In the absence of competent medical evidence of current right ear hearing loss disability under 38 C.F.R. § 3.385 at any time in the appeal period, there can be no valid claim of service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the preponderance of the evidence is against the claim of service connection for the reasons articulated, the benefit- of- the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for posttraumatic stress disorder is denied. 

Service connection for a right ear hearing loss disability is denied.
REMAND

On the claims of service connection for major depression and for a sleep disorder, the Veteran asserts that his depression is due to his experiences in service and that his depression has caused sleep problems.  The record shows obstructive sleep apnea by sleep study in November 2004.  In August 2010 on VA examination, the diagnosis with depressive disorder.  The VA examiner did not provide an opinion as to whether depression was related to service.  The Board finds that the Veteran should be afforded an examination to determine if major depression is related to service, and whether the Veteran has sleep disorder due to major depression.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

On the claims of service connection for a left ear hearing loss disability and for tinnitus in August 2006 on VA examination sensorineural hearing loss was noted. The VA examiner found that the Veteran's hearing was normal upon separation from service and the hearing loss in his left ear was not related to service, but to post-service unrelated causes and that tinnitus was less likely than not to have resulted from service-connected causes.  The Board finds the examination in adequate to decide the claims on the applicable theories of service connection.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA psychiatric examination to determine: 

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability approximately 50 percent), or less likely than not (probability less than 50 percent) that a psychiatric disability, other than PTSD, is related to the Veteran's experiences in service.  

The Veteran's file should be made available to the examiner.


2.  Afford the Veteran a VA examination to determine:  

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability approximately 50 percent), or less likely than not (probability less than 50 percent) that a sleep disorder, obstructive sleep apnea, had onset in service or is caused by or aggravated by any current psychiatric disorder other than PTSD.

The Veteran's file should be made available to the examiner.  

3. Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent) that any current left ear hearing loss disability under 38 C.F.R. § 3.385 or tinnitus is related to the Veteran's noise exposure in service.  

The Veteran's file should be made available to the examiner for review.

4.  After completing the above development, adjudicate the claims remaining on appeal.  If any benefit sought is denied, provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.







The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


